Me. Chief Justice Quiñones,
after stating the foregoing-facts, delivered the opinion of the court.
In accordance with section 159 of the revised Civil Code,, a husband cannot alienate the real property of the conjugal partnership without the consent of his wife, under the penalty of nullity; and as there exist in this case the same reasons which the legislator considered in establishing that prohibition, inasmuch as by the cancellation of a mortgage credit as well as by the alienation of any real property belonging to the conjugal partnership, she is deprived of a real right in which the wife may be interested, the prohibition established in the said section of the Civil Code in force must be considered applicable to this case, on the well-known juridical principle of aphorism that where the same reason in láw exists, the same provision of law must apply.
Therefore, as the wife of Pedro Orcasitas y Muñoz did not intervene in the execution of the deed in question to give her consent to the cancellation of the mortgage, said deed contains an incurable defect which prevents its admission to record in the registry of property.
*171The decision of the Registrar of Property of Caguas placed at the end of the instrument involved in this appeal is affirmed, and it is ordered that the document presented be returned to him with a copy of this opinion for his information, and other proper purposes.
Justices Hernandez, Figueras and MacLeary concurred.
Mr. Justice Wolf did not take part in the decision of this case.